                                                                                                       02/21/2020

                                              THE CITY OF NEW YORK
JEAME E. JOHNSON                             LAW DEPARTMENT                                              Sharon Sprayregen
Corporation Counsel                              100 CHURCH STREET                                      phone: 212-356-0873
                                                 NEW YORK, NY 10007                                        fax: 212-356-2088
                                                                                                email: ssprayre@law.nyc.gov
                                                                                                              (not for service)


                                                                      February 21, 2020



        Via ECF
        Honorable Katherine H. Parker
        United States Magistrate Judge
        United States District Court
        500 Pearl Street
        New York, NY 10007

                       Re:     Washington v. The City of New York, et al.., 19-CV-5395 (PGG) (KHP)

        Dear Judge Parker:

               I am the Assistant Corporation Counsel assigned to the defense of the City of New York
        and Reverend Robles in above-referenced action, in which Plaintiff alleges that he has not been
        permitted to attend religious services.

                I am writing to respectfully request a two business day adjournment of the status
        conference currently scheduled for March 19, 2020 to Monday March 23, 2020 (or a date
        thereafter that is convenient for the Court), due to a conflict with another case I am assigned to.
        Specifically, in, Elisa W., et al., v. The City of New York, et al.,15 CV 5273 (LTS) (HBP), a
        putative class action, in which nineteen children in foster care, represented by Cravath, Swaine &
        Moore LLP and A Better Childhood, seek injunctive relief, the City of New York will be taking
        the deposition of Plaintiffs’ expert in Baltimore, MD on March 19, 2020. I will be heavily
        involved in preparing for the deposition, particularly since my social science background is
        relevant to this expert’s report. I intend to attend the deposition (if the requested adjournment is
        granted), and there is a very good chance that I will be the attorney who takes the deposition.

                This is Defendant’s first request for an extension. I have not been able to reach Plaintiff
        to obtain his consent to this request, as he is incarcerated. Thank you for your consideration of
        this request.

                                                                      Respectfully,
                                                        /s/

                                                 Sharon Sprayregen
                                                 Assistant Corporation Counsel


  cc:   Landon L. Washington
        NYSID: 01930776N
        B&C No. 3491901974
        George R. Vierno Center (GRVC)
        Manhattan Detention Complex
        09-09 Hazen Street
        E. Elmhurst, NY 11370



APPLICATION GRANTED: The Telephone Conference in this matter that is scheduled
for Thursday, March 19, 2020 at 10:00 a.m. is hereby rescheduled to Thursday, April 2,
2020 at 10:30 a.m. It is hereby ORDERED that the Warden or other official in charge of
the GRVC- George R. Vierno Detention Center produce plaintiff Landon L. Washington.,
Book & Case # 3491901974/NYSID # 01930776N, on April 2, 2020, no later than 10:30
a.m., to a suitable location within the GRVC-George R. Vierno Detention Center that is
equipped with a telephone, for the purpose of participating by telephone in a conference
with the Court and defendants counsel. If the scheduled time and date presents a
hardship, the Warden or the Warden's designee should promptly inform chambers by
calling (212) 805-0234. Defendants’ counsel must: (1) send this Order to the Warden
immediately; (2) contact the GRVC-George R. Vierno Detention Center to arrange the
call and determine the telephone number at which the plaintiff will be reachable at the
above time and date; and (3) telephone chambers at (212) 805-0234, with the plaintiff on
the line, at the time and date of the conference.
The Clerk of Court is requested to mail a copy of this order to the Plaintiff.




                                                                       02/21/2020




                                         2
